Dear Mr. Seal:
You have requested the opinion of this office on the following issue:
  May the Assessor's Office legally donate computer equipment which is no longer useful to this office to another public official's office?
Article VII, Section 14 of the Louisiana Constitution provides:
  Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
This constitutional provision has been interpreted on numerous occasion by this office and also by our courts.  The jurisprudence holds that the constitutional prohibition is violated whenever a public entity gives up something of value when there is no legal obligation to do so.  See City of Port Allen v. Louisiana Municipal Risk, 439 So.2d 399 (La. 1983).  It is not likely that the donation which you propose can meet this test.
However, La. R.S. 39:1703 allows any public procurement unit, such as your office, to sell to or acquire from any other public procurement unit, materials, supplies and equipment without the procedures required in the Public Bid Law or the Louisiana Procurement Code.  Therefore, since the computers in question have no value to your office you may sell them to the other public entity for a reasonable price related to their fair market value.
I trust that this answers your inquiry.  Please let me know if we may be of any further assistance to you in this matter.
Sincerely,
 RICHARD P. IEYOUB
Attorney General
                              By:  GLENN R. DUCOTE
Assistant Attorney General Chief, Public Finance  Contracts Section
RPI/GRD
Hon. Randy Seal, Assessor Washington Parish Courthouse 908 Washington Street Franklinton, LA 70438
Date Received: Date Released:  March 22, 2000
Glenn R. Ducote Assistant Attorney General